                  UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA,                                No. 13-853
                   Appellee

                                           v.

VALENTÍN VALDES AYALA
                 Defendant-Appellant

                                INFORMATIVE
                       MOTION REGARDING STATUS
                       AND SENTENCING HEARINGS
                      CURRENTLY PENDING, SINE DIE.

TO THE COURT:

      Counsel appointed to represent Valentín Valdes Ayala respectfully submits

the following informative motion.

      1. On May 19 of this year, thus Court issued an order for an in-person

hearing at which the parties were to support their objections to the Amended PSR

and the prosecution to submit evidence in support its requested sentencing

enhancements.

      2. The hearing, set for May 27, was postponed at the request of the

prosecution and consent of defense counsel. DKT 301.

      3. That hearing has yet to be set.
      4. Mr. Valdéz is understandably distressed at his extraordinarily lengthy

confinement at MDC (throughout the pandemic) and the three year delay between

the decision mandating his re-sentencing on August 15, 2018, and any foreseeable

sentencing date.

      5. Indeed, if the requested enhancements are not proven, he will already

have served more than the 84 months of a properly calculated Guidelines

Sentences as Calculated by the Court of Appeals without the disputed enhancement

for extraordinary financial hardship for five or more victims, or any others not

contemplated in the initial PSR.

      6. This presents a serious due process issue. If the enhancements are not

imposed, he will have served a sentence in excess of that authorized by law. If they

are, this fact objectively creates the appearance of having influenced the decision

in order to avoid the due process problem.

      7. Mr. Valdés is equally frustrated by the failure of the undersigned to visit

him at MDC or write to him since their last meeting immediately before the

COVID lock down at the end of last February. Frankly, communication broke

down at their last meeting and since then, she has had nothing to report.

      8. In addition, it was her judgment that the sentencing hearing should not be

held via VTC, which hampers effective communication and presentation of a

defendant’s allocution, among other things.
      9. It is clear from his most recent pro se motion that Mr. Valdés declines to

accept counsel’s counsel. The February 2020 meeting concluded with significant

and intractable differences regarding what evidence and witnesses to present, as

well as other issues critical to the re-sentencing.

      10. As a result, counsel understood that the attorney-client relationship was

in serious danger. As is too often the case in such situations, one party hopes that

time will heal the breach, and some understanding will follow. The most recent pro

se motion reveals that such hope is misplaced in this case. Counsel’s efforts to

effectively represent Mr. Valdés have reached their limits, and his motion

expresses that he does not wish her to continue her representation.

      11. Counsel’s experience over the more than last three years confirms that

his views on matters relevant to sentencing are not the fruit of any sudden whimsy,

or based upon ignorance or insufficient information. Mr. Valdés maintains deeply

held views and ideas inconsistent with those of counsel about issues critical to his

re-sentencing. These are not amenable to rational discussion.

      12. Counsel has exhausted her ability to share with Mr. Valdés her

understanding of the Court of Appeals’ opinion, and advise him on the issues and

procedures that remain in his case and how best to handle them.

      13. There can be no meeting of the minds.

      14. The pro se motion clearly expresses that he has completely lost
confidence in her ability and willingness to serve as his advocate before this Court,

and she understands that, given his views and objectives, she cannot.

      15. To further frustrate his desire for an immediate sentencing hearing,

counsel will unfortunately be out of the jurisdiction between July 21 and August

10, 2021. She will visit Mr. Valdés at MDC promptly upon her return to discuss

his alternatives, including requesting appointmeny of new counsel and proceeding

pro se, as requested in the Motion, in which case counsel strongly recommends

appointment of different back-up counsel.

      16. In the alternative, the Court could determine on the basis of all the facts

and evidence before it that the approximately 92 months Mr. Valdés has already

served, equivalent to a sentence of almost 10 years (92 = 85% of 116 months) is at

least sufficient to satisfy 18 USC §3553.

      WHEREFORE, it is respectfully requested that the foregoing be taken in

consideration together with all pending motions, and any hearing on any of these

matters be scheduled for either Friday, August 13 or the following weeks, with the

exception of August 18-20, 26, September 1-3, 6-7 (depositions scheduled). On

September 10, counsel has a re-sentencing schedule before Judge Besosa at 9 AM.
                                              RESPECTFULLY SUBMITTED,


                                              S/ Linda Backiel
                                              LINDA BACKIEL
                                              US District Court Bar #8766
                                              Av. Sierra Morena #267
                                              PMB 597
                                              San Juan, Puerto Rico
                                              00926-5583
                                              787-751-4951

                                              lbackielr@gmail.com

I HEREBY CERTIFY that I have on this date filed this Motion in Compliance
using the court’s electronic filing service which will notify the office of the United
States Attorney for the District of Puerto Rico, the only other party in interest.



21 July 2021                                                S/ Linda Backiel
